Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 1 of 10


                                                                8/4/2020
                                                                8/ 4/ 2 0 2 0
Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 2 of 10
Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 3 of 10
Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 4 of 10
Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 5 of 10
Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 6 of 10
Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 7 of 10
Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 8 of 10
Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 9 of 10
         Case 1:20-cv-01596-SN Document 19 Filed 08/04/20 Page 10 of 10




D A T E D: AAugust
DATED:        u g ust ,4,
                       4,2 02020
                            2 20 02 0
           NNew
             e w YYork,
                     or k, NNew e w YYork
                                      or k

                                             10
